Citation Nr: 1437295	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  05-28 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

1.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to November 5, 2003, on an extra-schedular basis.

2.  Entitlement to a schedular TDIU from November 5, 2003, to the present.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

A. Adamson, Counsel




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967 including service in the Republic of Vietnam.  This appeal comes before the Board of Veterans' Appeals (Board) from a May 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and a 20 percent rating for diabetes mellitus and denied a TDIU. 

The procedural history related to the rating for diabetes and its residual disabilities has been provided in prior Board adjudication.  As to TDIU, in the introduction section of the May 2011 remand related to the diabetes rating, the Board referred the issue of a TDIU to the RO for initial consideration.  The Veteran appealed the preliminary remand order to the Court.  In October 2011, the Court vacated the portion of the introduction in the remand regarding the referral of the total rating issue and remanded the TDIU issue for additional development.  In February 2012, the Board remanded the appeal for compliance with the Joint Motion for Remand (JMR).  In November 2013, the Board remanded the TDIU issue on an extra-schedular basis for referral to the Director of Compensation Service.  In April 2014, the Court vacated the portion of the Board's adjudication that did not find that a schedular TDIU is warranted.  The matter is now again before the Board. 

As discussed in greater detail below, the matter of entitlement to a TDIU has been bifurcated into two issues, because prior to November 5, 2003, the scheduler criteria for a TDIU are not met, but after that date consideration of a TDIU on a schedular basis is indeed warranted.  Thus, the issues are listed as such in the case caption, above.

As the Board previously indicated in March 2010, May 2011, and November 2013, in February 2010, by way of the Veteran's designated representative at the time, the issue of service connection for a visual defect secondary to diabetes mellitus was raised.  The Board referred this claim to the RO in the first instance, but the RO still has not taken action upon it.  Consequently, the Board AGAIN REFERS this matter for initial adjudication and consideration. 

Also noted by the Board in November 2013, VA concedes the Veteran's in-service herbicide exposure by virtue of his service in Vietnam during the Vietnam Era.  A September 2011 private treatment record shows that the Veteran may be diagnosed with coronary artery disease (CAD).  Because CAD is a disease associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309, the record raises the claim of entitlement to service connection for CAD, including on the basis of in-service herbicide exposure.  Because this claim has not been considered by the RO in the first instance, it is AGAIN REFERRED for initial adjudication and consideration.

A review of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

With full consideration of the Veteran's educational background and occupational experience, and with resolution of doubt in his favor, the Veteran's service-connected disabilities are collectively of such severity as to preclude him from obtaining or retaining substantially gainful employment since November 5, 2003.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU since November 5, 2003, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.340, 3.341, 4.16, 4.25 (2013).






REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the Board's decision to grant entitlement to a TDIU since November 5, 2003, herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with VA's duties to notify and assist. 

Laws and Regulations

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2013). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2013). 

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2013). 

While the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU rating is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2013).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Finally, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The veteran prevails in either event.  However, if the weight of the evidence is against the veteran's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. 
§ 3.102.

Factual Background and Analysis

The Veteran is seeking a TDIU throughout the pendency of this claim.  Since the initial period under appeal, the Veteran has been in receipt of service-connected disability compensation as follows:  type 2 diabetes mellitus with erectile dysfunction, rated 20 percent disabling from September 29, 2002;  peripheral neuropathy of the right upper extremity, rated 30 percent disabling from November 5, 2003; peripheral neuropathy of the left upper extremity rated 20 percent disabling from November 5, 2003;  peripheral neuropathy of the lower left extremity, rated 10 percent from July 5, 2004, and 20 percent from May 4, 2007; and peripheral neuropathy of the right lower extremity, rated 10 percent from July 5, 2004, and 20 percent from May 4, 2007.  The combined rating for all of the Veteran's pathology associated with his diabetes mellitus, including neuropathy, arising from a common etiology, is 20 percent from September 29, 2002; 60 percent from November 5, 2003; 70 percent from July 5, 2004; and 80 percent from May 4, 2007.  Based on these service-connected disabilities, the Veteran does not meet the initial schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) prior to November 5, 2003, because he does not have either one disability rated 60 percent, or one disability rated 40 percent with sufficient additional disability to attain the 70 percent level, including consideration of the combined effects of diabetes mellitus.  That notwithstanding, the Veteran may still warrant entitlement to a TDIU on an extra-schedular basis for this period under 38 C.F.R. § 4.16(b).  This matter is, therefore, considered in the remand, below.  As to the period since November 5, 2003, the Veteran meets the scheduler criteria for a TDIU.  The question is, therefore, whether the Veteran is unemployable due to his service connected disabilities.

Private clinical notes from Dr. M.M.C., the Veteran's private endocrinologist, show that insulin was recommended in December 2002, but that the Veteran refused it secondary to being a driver, because he would lose his job.  At a certain point, however, his health required it.  A January 9, 2003, note indicates that the Veteran must go to insulin, despite his desire not to.  A November 2003 VA examination report for diabetes notes that the Veteran was employed as a tractor-trailer driver until January 4, 2003.  

A December 2004 private neurologist described the Veteran as physically disabled and incapable of any physical activities that may recur lifting or repetitive hand and wrist movements.

In an August 2005 statement, the Veteran reported that he lost his job and can no longer obtain a truck driver's license due to insulin dependence.

In March 2011, E.J.C., a vocational consultant, reviewed pertinent evidence from the Veteran's claims file, interviewed the Veteran, and submitted a report analyzing his vocational capability.  The Veteran reported a sedentary homebound existence, other than driving short distances for errands and medical appointments.  E.J.C. indicated that the Veteran is unable to engage in any prolonged activities of any type, especially where physical exertion or being on his feet are involved.  E.J.C. suggested that the Veteran is "unable to work in any capacity...primarily due to his being unable to be on his feet for any period of time and difficulty with using his hands for any prolonged functioning."  E.J.C. concluded that the Veteran is precluded from performing work at the "light exertion level which involves standing up for six hours a day, or even sedentary work which while mainly sitting would require frequent use of the upper extremities for typing, computer input, filing, etc."  E.J.C. went on to suggest that his symptoms, thus working capability, have been consistent since 2003, according to the Veteran's statements and the review of the medical history.  E.J.C. concluded that the Veteran's diabetes and residual service-connected upper and lower extremity peripheral neuropathy "has resulted in his inability to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2003."

In November 2012, a VA examiner suggested that the Veteran's underlying diabetes is fairly controlled and does not limit his ability to work, but that the associated peripheral neuropathy does impact his work ability.  The diabetes examiner referred the reader to the neurological examiner's report for more information.  In the same month, the Veteran reported to the VA neurological examiner that he has been unable to perform his usual occupational tasks due to his peripheral neuropathy.  The examiner confirmed that the Veteran is "unable to perform occupational tasks involving fine motor tasks and prolonged standing."  The examiner went on to suggest, however, that the Veteran "is not entirely precluded from all forms of substantially gainful employment.  Sedentary employment could be an option."  In an April 2013 addendum, the examiner further explained that while the Veteran does have impairment of certain fine motor tasks and difficulty with prolonged standing, he does care for his grandson and take care of his own activities of daily living, such as clothing himself (zipping and buttoning), holding dishware, using hand tools, operating machine keyboards, using the telephone, operating a motor vehicle, and handling documents and money.

In December 2012, E.J.C. submitted a Vocational Assessment Addendum with consideration of the November 2012 opinion.  E.J.C. opined that the combination of the Veteran's inability to remain on his feet, as well as his limitations with fine motor tasks with his hands preclude the Veteran from performing work at the light exertion level.  E.J.C. disagreed with the November 2012 VA examiner and opined that sedentary work is ruled out due to such sedentary work requiring the use of one or both upper extremities.  "The inability to stand to perform light work or use his hands to perform sedentary work renders him unemployable at either level."

Records from the Veteran's private physician, N.K., are also in the claims files.  In February 2009, August 2009, February 2010, April 2011, October 2011, February 2012, and August 2012 this physician indicated that despite his illness, the Veteran is able to perform activities of daily living and is able to work; however, May 2009 notes indicate an impairment in activities of daily living.  In March 2013, this physician noted that the Veteran described sensory dysfunction and the physician indicated in this clinical note that the Veteran was to avoid strenuous activities.

In July 2013, following review of additional records and a telephone interview with the Veteran, E.J.C. submitted an additional Vocational Assessment Addendum.  The Veteran reported to E.J.C. that he does care for a grandson, but that the grandson is age 16 and cares for himself other than needing a ride here and there.  The Veteran was reported to be limited in standing.  E.J.C. also noted that the fine motor tasks listed in the April 2013 VA examiner addendum "cannot be equated with the fine motor tasks required in a competitive work setting."  Further, E.J.C. opined, "The ability to complete personal care or basic activities of daily living, at one's leisure in no way can be reflective of their ability to frequently use their hands in a structured employment setting where standards, timeliness, and productivity are being monitored.  I continue to be of the opinion that the inability to stand to perform light work or use his hands frequently to perform sedentary work renders him unemployable at either level."

Based on the foregoing, the record reflects that when evaluated individually, no single service-connected condition appears to render the Veteran unemployable.  However, collectively, it cannot be argued that he is not significantly functionally impaired.  In that these multiple disabilities are all a part of the same underlying diabetes disease process, the Board finds that the combined effect of the Veteran's service connected disabilities renders him unemployable.  In so finding, substantial weight has been placed upon the numerous statements offered by E.J.C, discussing the vocational abilities of the Veteran, in addition to a clear indication that the Veteran initially stopped working in 2003 due to his insulin dependence, notwithstanding that there are other contrary findings of record.  The Board is not without notice that the November 2012 VA examination report and April 2013 addendum directly state that the Veteran has the retained capacity for some form sedentary employment.  That notwithstanding, the reports of E.J.C. document sound reasoning in disagreement with the VA examiner's opinion, and explain why the severity Veteran's lower extremity and upper extremity neuropathy, in combination, render him unable to stand and unable to utilize fine motor skills with his hands to the level that sedentary employment would require.  The Board is aware that E.J.C. may not have reviewed the claims file in its entirety; however, it is clear from the reports that the Veteran was interviewed, at least telephonically, and that pertinent records, to include medical records and VA examination reports, were available for review and were considered in the rendering of the employability opinion.  E.J.C. stated a definitive rationale for the conclusion that the Veteran is incapable of either strenuous or sedentary employment, and this pronouncement is based in actual conversation with the Veteran and medical history review.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008) (in evaluating probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts).  Thus, the probative weight to be assigned to E.J.C.'s stated opinions is readily apparent from the record.  Further, after carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998). 

The Veteran has also repeatedly asserted that limitations stemming from his service-connected disabilities prevent him from being able to obtain or maintain substantially gainful employment.  The Board observes that the Veteran is competent to report symptoms associated with his service-connected disabilities as well as their effects.  Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  The Board also finds the Veteran's assertions that limitations caused by his service-connected disabilities rendered him unable to obtain or maintain substantially gainful employment to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when considering whether lay evidence is satisfactory, may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing). 

In view of the totality of the evidence, including the Veteran's current medical findings detailing the severity of his service-connected disabilities, competent and credible lay assertions of unemployability due to limitations caused by service-connected disabilities, the multiple favorable private medical opinions of record, and the diminished probative value of the August 2011 and May 2012 VA examination reports, the Board finds that the evidence of record indicates that the Veteran's service-connected disabilities, coupled with his educational/training background and employment history, as likely as not preclude him from securing and following any substantially gainful occupation (either physical or sedentary). 

The Board concludes that affording this Veteran the benefit of the doubt, entitlement to a total disability rating based on individual unemployability is warranted from November 5, 2003, to the present.  The evidence of record in this case supports the Veteran's contentions that his service-connected diabetes mellitus and peripheral neuropathy of the upper and lower extremities are, collectively, of such severity as to preclude his participation in substantially gainful employment, in light of his education and experience.  The limitations caused by these service-connected conditions strongly indicate, with consideration of the doctrine of reasonable doubt, that the Veteran is incapable of performing the physical and mental acts required and the demands of regular and sustained employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Accordingly, resolving all reasonable doubt in his favor, the Board finds that the Veteran's service-connected disabilities are of such severity as to render him unable to obtain or maintain substantially gainful employment since November 5, 2003.  As such, entitlement to a TDIU is warranted for the period from November 5, 2003, to the present.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Entitlement to a TDIU due to service-connected disabilities is granted from November 5, 2003, subject to the laws and regulations governing monetary awards.


REMAND

As discussed above, prior to November 5, 2003, the combined rating for all of the Veteran's pathology associated with his diabetes mellitus, including neuropathy, arising from a common etiology, is 20 percent.  The Veteran does not meet the initial schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) during this time period.  That notwithstanding, the Veteran may still warrant entitlement to a TDIU for this period on an extra-schedular basis.  See 38 C.F.R. § 4.16(b).

Private clinical notes from Dr. M.M.C., the Veteran's private endocrinologist, show that insulin was recommended in December 2002, but that the Veteran refused it secondary to being a driver, because he would lose his job.  At a certain point, however, his health required it.  A January 9, 2003, note indicates that the Veteran must go to insulin, despite his desire not to.  A November 2003 VA examination report for diabetes notes that the Veteran was employed as a tractor-trailer driver until January 4, 2003.  More recently, a March 2011 opinion from a private vocational consultant indicates that the Veteran is precluded from performing work at the light exertion level which involves standing for up to six hours per day, or even sedentary work, which while mainly sitting, would require frequent use of the upper extremities for typing, computer input, filing, etc.  The report indicates that the Veteran has been unable to secure or follow a substantially gainful occupation on a consistent, regular basis since January 2003.

In November 2013, the Board remanded the matter of an extra-schedular TDIU rating to the RO for reference to the Director, VA Compensation Service, for an initial determination as to the Veteran's employability related to his service connected disabilities.  There is no indication in either the paper or the electronic claims files that any such action has been taken on the part of the RO.  Because the RO has not undertaken the action required, additional remand is necessary and unavoidable.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the Veteran does not meet the schedular criteria for a TDIU, the Board must, under applicable procedure, refer this case to the VA Compensation Service to further review and ultimately issue a determination on the propriety of a TDIU on an extra-schedular basis for the period prior to November 5, 2003.  The Board will retain jurisdiction over the issue through a remand order, which preserves the Veteran's right to appeal an unfavorable determination by the Director, VA Compensation Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim to the Director, VA Compensation Service, for consideration of an award of TDIU on an extra-schedular basis for the period prior to November 5, 2003.

2.  Thereafter, if the decision by the Director, VA Compensation Service is not fully favorable, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity for them to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


